In an action to recover damages for personal injuries sustained by plaintiff, who fell on the floor of the lobby in front of an elevator in defendant’s office building because of a slippery condition of the floor claimed to .be attributable to the negligence of the defendant, judgment entered in favor of the defendant upon the dismissal of the complaint at the close of the plaintiff’s case unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.